                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

MAXINE LESLINE,

                        Plaintiff,                                   8:19-CV-363

        vs.
                                                                        ORDER
HANGER PROSTHETICS & ORTHOTICS
EAST, INC., ADVANCED PROSTHETICS
CENTER, L.L.C., OTTO BOCK
HEALTHCARE, L.P., OTTOBOCK SE & CO.
KGAA, and OTTO BOCK HEALTHCARE
PRODUCTS GMBH,

                        Defendants.


       Pursuant to the status report and unopposed request for additional time to conclude
settlement (Filing 18) filed by Plaintiff,


IT IS ORDERED:
   1. Plaintiff’s unopposed request for additional time to submit a settlement status report is
       granted;
   2. On or before February 7, 2020, the parties shall electronically file their joint stipulation
       for dismissal (or other dispositive stipulation) and shall submit to the trial judge a draft
       order which will fully dispose of the case; and
   3. Absent compliance with this order, this case (including all counterclaims and the like) may
       be dismissed without further notice.


       Dated this 22nd day of January, 2020.

                                                     BY THE COURT:



                                                     _____________________
                                                     Brian C. Buescher
                                                     United States District Judge
